 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 897 
In the House of Representatives, U. S.,

December 2, 2009
 
RESOLUTION 
Recognizing the importance of teaching elementary and secondary school students about the sacrifices that veterans have made throughout the history of the Nation. 
 
 
Whereas veterans have made innumerable sacrifices for the freedom and welfare of the United States and people worldwide; 
Whereas in 2008 there were over 23,000,000 veterans in the United States, but many elementary and secondary school students are not aware of the efforts veterans have made to protect our freedoms; 
Whereas many elementary and secondary schools and teachers have held drives in recent years to collect items to send to veterans, members of the Armed Forces, and families of such members; 
Whereas fewer than half of the Nation’s high school seniors have a basic knowledge of American history and the contributions veterans have made to the Nation’s safety and security; 
Whereas it is important for elementary and secondary school students to learn about the history of the Nation and the wars and missions veterans have participated in and sacrificed for; and 
Whereas elementary and secondary schools across the Nation host Veterans Day programs to honor and educate students about the sacrifices veterans have made: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the importance of teaching elementary and secondary school students, on Veterans Day and throughout the school year, about the sacrifices that veterans have made throughout the history of the Nation; and 
(2)encourages elementary and secondary schools to engage students in learning about, and honoring, veterans and the sacrifices they have made. 
 
Lorraine C. Miller,Clerk.
